DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45 and 57 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 45 and 57 teach a surface area using values of micrometer. This is unclear since surface area is a two dimensional value and the units describe one dimension. In efforts to further the prosecution the limitation will be interpreted as requiring any surface area. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 6471993 to Shastri.
Regarding Claims 1-12, 21-25, 27-29, 48-50, 54 and 57
	Shastri teaches a composite scaffold comprising a microporous matrix having a multitude of interconnected pores collectively defining void space having a measureable volume (Shastri, abstract, col. 1, lines 59-60, column 10, lines 2-4 and claim 8). Shastri teaches that the scaffold may comprise a structure supporting the microporous matrix (Id., column 29, lines 14-17). Shastri teaches that the composite has a density of between 0.1 and 0.7 g/cc and a void volume (porosity) of at least about 70% which overlaps the claimed range of between approximately 80 and 85% (Id., column 19, lines 17-19). Using the inverse of the density (between about 1.4 and 10 cc/g) and an exemplary desired percentage of void volume (85%) we get a range of between about 1.2 and 8.5 cc/g volume of void space which overlaps the claimed range of between 4 and 5 cc/g. Shastri teaches that the void diameter is between 50 and 500 micrometers which overlaps the claimed range of greater than 10 micrometers and 12 to 70 micrometers (Id., column 18, lines 17-23). 
Shastri teaches that the surface area of the matrix is at least 1 m2/g which overlaps the claimed range of between 0.3 and 1.5 m2/g and 0.7 and 1.0 m2/g (Id., claim 6). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding Claims 13-20 and 30-43
Regarding the permeability, tortuosity, elongation at tensile failure, elongation at yield, stiffness, ultimate strain, ultimate stress, ultimate strength, modulus, ultimate load displacement, yield force and ultimate load of the composite scaffold although the prior art does not disclose the stiffness, ultimate strain or ultimate load of the composite, the claimed properties are deemed to naturally flow from the structure in the prior art since the Shastri reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention, such as a composite structure comprising the claimed void space, void diameter and a support structure.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Regarding Claims 21-23, 51-53
	The limitations of the claims have been set forth above. Shastri teaches that the composite has a density of between 0.1 and 0.7 g/cc and a surface area of at least 1 m2/g which is equivalent to 10,000 cm2/g (Id., claim 6). Multiplying the surface area and the density will result in a void space surface area to measurable volume greater than 1,000 to 7,000 cm2/cm3 which overlaps the claimed ranges of between 9,000 and 12,000 cm2/cm3. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding Claim 26
Regarding the average pore size being between 20 and 40 micrometers. It should be noted that the median pore size is a result effective variable.  As pore size decreases, the material exhibits lower permeability, higher density and higher structural integrity.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the medium pore diameter, such as within the claimed range, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the median pore size in order to increase structural integrity and density of the composite.


Regarding Claims 44-45, 55-56
	Regarding the surface area measurement method, since Shastri teaches a substantially similar or identical surface area as claimed, it is reasonable for one of ordinary skill to expect that the same property measured according to the mercury intrusion porosimtery, gas adsorption or krypton gas adsorption methods would result in the same values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786